                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Nancieann Marie Law
                                             Case No. 17-cv-453-JL
      v.

Nancy A. Berryhill, Acting Commissioner,
U.S. Social Security Administration



                                 ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated October 29, 2018.

      SO ORDERED.




                                      ____________________________
                                      Joseph N. Laplante
                                      United States District Judge

Date: December 26, 2018

cc:   Darlene M. Daniele, Esq.
      Hugh Dun Rappaport, Esq.
      Robert J. Rabuck, AUSA
